DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Application
2.	Claims 1-7, 10-16 and 18-20 have been examined in this application. Claims 8-9 and 17 were canceled. This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed 9/16/2022.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 states “a plurality of actuators” in line 3, which should likely be “a plurality of first actuators” for improved primary antecedent basis with subsequent amendments.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  Claim 2 states “the person” in line 3, which should likely be “a person” due to claim 1’s amendment which no longer provides antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0116885 to St. John et al. (hereinafter St. John) in view of U.S. Patent Application 2009/0089930 to Benzo et al. (hereinafter Benzo).
As per claim 1, St. John teaches:  A bed (see Abstract: “patient support apparatus”), comprising:
a base (see Fig. 15, base 202);
a plurality of [first] actuators mounted on the base (see Fig. 15, rotary actuators 208);
a movable frame (see Fig. 15, plate-like portion on rotary actuator 208 may be considered “a frame” and is movable via rotation) supported and driven by the plurality of first actuators (see Fig. 15, rotary actuators 208 rotate upper plate-like portion with respect to a lower portion)
a plurality of segments (see Fig. 15, multiple patient supporting sections 204 are present), mounted on the movable frame (see Fig. 15, mounted via actuators 206) wherein each segment is articulately coupled to another segment (see para [0063-0065]), and at least one segment is supported and driven by a second actuator mounted on the movable frame (see Fig. 15, actuators 206); and
a processor (see Fig. 14, controller 122) that controls the plurality of first actuators to move the movable frame [according to the preprogrammed instructions stored in the memory] so that the movable frame is able to make a movement of six degrees of freedom (see Fig. 14-15, and para [0063]: controller 122’ communicates with actuators 206 to “constrain six degrees of freedom of the patient support deck sections 204”) while simultaneously controls the second actuator to adjust a contour formed by upper surfaces of the plurality of segments (per para [0065-66]: individual raising/tilting of each patient support deck section 204 is contemplated, which would inherently cause a change in the overall “contour”).
St. John, however, does not teach the following which is described by Benzo:  a memory (see Benzo, Fig. 11, memory 30) for storing preprogramed instructions and using the preprogrammed instructions [to coordinate movement of the segments] (see para [0159]: “in one embodiment of the technology described herein a caregiver may have the ability to create his own algorithmic sequences, adapted to the specific needs of an individual patient. The newly generated sequences may remain stored in memory for evaluation and future usage”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of St. John with these aforementioned teachings of Benzo to have included a memory for storing preprogrammed instructions as taught by Benzo with the controller portion of the bed of St. John to store different movement patterns for future use that are beneficial for certain patient therapies (Benzo, para [0159]).
As per claim 2, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein the movable frame is moved by the processor to simulate a motion including repeated swing movements, repeated shaking movements, or repeated movements with an intensity level set by the person (see St. John, para [0065]: “Moreover, the patient support deck sections 204 may be simultaneously moved in distinct directions. For example, the patient support deck sections 204 may effectuate a wave motion. The wave motion may be similar to a sinusoidal wave or a triangle wave. The wave motion may provide therapeutic care to the patient or reduce pressure ulcers.”).
As per claim 3, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: further including a remote control and/or a control panel for a person select a motion of the movable frame (see Fig. 14 and para [0055]: user input devices 124).
As per claim 4, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein another of the plurality of segments is supported and driven by a third actuator mounted on the movable frame (see Fig. 15, each platform 204 is support and driven by other actuators 206 which may be considered “a third actuator” being the same as the second actuator).
As per claim 5, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein the movable frame is supported and driven by at least six of the plurality of first actuators (see Fig. 15, at least six rotary actuators 208 are shown).
As per claim 7, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein the plurality of first actuators is pivotally coupled with the movable frame and the base (see Fig. 15 and para [0063]).
As per claim 10, St. John teaches:  A bed (see abstract: “patient support apparatus”), comprising: 
a base (see Fig. 15, base 202); 
a movable frame disposed above the base (plate-like portion on rotary actuator 208 may be considered “a frame” and is movable via rotation); 
a plurality of first actuators mounted (see Fig. 15, rotary actuators 208) on the base for supporting the movable frame and moving the movable frame to simulate a motion (see para [0064-0065]); 
at least two second actuators mounted on the movable frame (see Fig. 15, actuators 206 are mounted above frame that rotates); 
a platform (see Fig. 15, deck sections 204) for supporting a person lying on the bed, the platform comprising a plurality of segments whose upper surfaces form a contour (see Fig. 15 and para [0063-0065], plurality of sections 204 are present), wherein the at least two second actuators are configured between the movable frame and the plurality of segments (see Fig. 15), each segment is articulately coupled to another segment and supported by the movable frame (see Fig. 15 and para [0065]), one of the at least two second actuators (see Fig. 15, each 204 is coupled to at least two of 206), or a supporting element mounted on the movable frame; 
a processor (see Fig. 14, controller 122) that respectively controls the plurality of first actuators and the at least two second actuators (see Fig. 14, controller 122 is connected to both actuators 206 and 208) to move the movable frame [according to the preprogrammed instructions stored in the memory] so that the movable frame is able to make a movement of six degrees of freedom (see Fig. 14-15, and para [0063]: controller 122’ communicates with actuators 206 to “constrain six degrees of freedom of the patient support deck sections 204”) and adjust the contour simultaneously (per para [0065-66]: individual raising/tilting of each patient support deck section 204 is contemplated, which would inherently cause a change in the overall “contour”).
St. John, however, does not teach the following which is described by Benzo:  a memory (see Benzo, Fig. 11, memory 30) for storing preprogramed instructions and using the preprogrammed instructions [to coordinate movement of the segments] (see para [0159]: “in one embodiment of the technology described herein a caregiver may have the ability to create his own algorithmic sequences, adapted to the specific needs of an individual patient. The newly generated sequences may remain stored in memory for evaluation and future usage”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of St. John with these aforementioned teachings of Benzo to have included a memory for storing preprogrammed instructions as taught by Benzo with the controller portion of the bed of St. John to store different movement patterns for future use that are beneficial for certain patient therapies (Benzo, para [0159]).
As per claim 11, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the plurality of first actuators and the at least two second actuators include an electric actuator, a pneumatic actuator, or a hydraulic actuator (see para [0049]: could be powered, driven, or otherwise disposed in communication with the controller 122 electrically, pneumatically, hydraulically, or in any other suitable way.”).
As per claim 12, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the motion includes repeated swing movements, repeated shaking movements, or repeated movements with an intensity level set by the person (see St. John, para [0065]: “Moreover, the patient support deck sections 204 may be simultaneously moved in distinct directions. For example, the patient support deck sections 204 may effectuate a wave motion. The wave motion may be similar to a sinusoidal wave or a triangle wave. The wave motion may provide therapeutic care to the patient or reduce pressure ulcers.”).
As per claim 13, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: further including a remote control and/or a control panel for the person to control the motion (see Fig. 14 and para [0055]: user input devices 124).
As per claim 14, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein one of the plurality of segments is fixed on the movable frame (see Fig. 15, deck section 204 can be ‘fixed’ on frame when actuators 206 are held in a stationary position).
As per claim 15, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the movable frame is supported by at least six of the plurality of first actuators (see Fig. 15, all six deck sections 204 are supported by six rotary actuators 208 in totality).
As per claim 16, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the contour is adjustable by the at least two second actuators (see para [0065]).
As per claim 18, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the plurality of first actuators are pivotally coupled with the movable frame and the base (see Fig. 15, rotary actuators 208 rotate/pivot with respect to the frame [e.g lower plate] and base 202).
As per claim 19, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the at least two second actuators each are pivotally coupled with the movable frame and one of the plurality of segments (see Fig. 15, each actuator 206 is pivotally coupled to platform 204 and a connection element/support element that secures actuator 206 at its lower end to the circular platform “frame” of rotatory actuator 208).
As per claim 20, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the at least two second actuators each are coupled with a connection component articulately, and the connection component is coupled with one of the plurality of segments pivotally (see Fig. 15, each actuator 206 is connected to platform portion 204, inherently a “connection component” must be present between the top end of each actuator 206 and the underside of platform 204, see also para [0063]).


Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as correcting any “Claim Objections” to independent claim 1 as noted above.

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
Applicant generally argues that the prior art of St. John “does not disclose the deck sections mounted on a movable frame” and “only one set of actuators would be needed for driving the frame.”  The examiner respectfully disagrees and notes that under the current interpretation of St. John, the movable frame is considered the upper plate-like structure (above element 208) as shown in Fig. 15. As such, the deck sections of St. John (element 204) are mounted on the movable frame via actuators 206. As claims 1 and 10 are written with the use of the transitional phrase “comprising” (open-ended to additionally recited elements) the prior art used in a rejection may contain more actuators or multiple sets of actuators and remain able to reject the current claim language.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “St. John does not disclose adjusting the contour of the bed when the bed is in six degrees of freedom motion”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the argument that “St. John does not disclose the deck sections are connected or coupled,” the Examiner responds by noting adjacent patient support deck sections 204 would at least be connected or adjacently touching with respect to one another during certain movements of the actuators 206/208 and thus in some instances be “arcuately coupled” under a broadest reasonable interpretation of the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/19/2022